     Case 1:18-cv-00766-AWI-SKO Document 56 Filed 08/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHRISTOPHER LIPSEY, JR.,                           No. 1:18-cv-00766-AWI-SKO (PC)

12                        Plaintiff,
                                                         ORDER DENYING PLAINTIFF’S
13           v.                                          MOTION FOR RECONSIDERATION

14    B. SEITZ, et al.,                                  (Doc. 52)

15                        Defendants.
16

17          Plaintiff Christopher Lipsey, Jr., is a state prisoner appearing pro se and in forma pauperis

18   in this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States

19   magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 17, 2020, the assigned magistrate judge issued findings and recommendations,

21   recommending that Plaintiff’s motion for a preliminary injunction (Doc. 30) be denied. (Doc. 35.)

22   Plaintiff failed to file objections, and the Court adopted the findings and recommendations on

23   June 26, 2020. (Doc. 46.)

24          On August 3, 2020, Plaintiff filed a motion for reconsideration of the Court’s June 26,

25   2020 order. (Doc. 52.) Plaintiff argues that the magistrate judge erroneously relied on federal law

26   in recommending denial of the preliminary injunction, when he had relied on state law in his

27   motion. See id. at 2-3. Plaintiff also provides “new evidence” regarding his claims of retaliation:

28   he alleges that, although he had a package delivered to High Desert State Prison (HDSP) on April
     Case 1:18-cv-00766-AWI-SKO Document 56 Filed 08/10/20 Page 2 of 2


 1   21, 2020, officials at HDSP informed him they had no package belonging to him on July 7, 2020.

 2   (Id. at 4-5.)

 3           First, federal law governs the procedural question of when a preliminary injunction will

 4   issue. Flood v. Clearone Communs., Inc., 618 F.3d 1110, 1117 (10th Cir. 2010); Cretified

 5   Restoration Dry Cleaning Networks, LLC v. Tenke Corp., 511 F.3d 535, 541 (6th Cir. 2007).

 6   Thus, reliance on the federal procedural law was not erroneous.

 7           Second, Plaintiff’s “new evidence” fails to show the Court erred in adopting the

 8   recommendations or provide other grounds for granting his motion for reconsideration. Plaintiff

 9   alleges that property he mailed to HDSP is now missing. (See Doc. 52 at 4-5.) The allegation does
10   not show that he is, or was, likely to suffer irreparable harm in the absence of his requested relief.

11   If Defendant indeed discarded or destroyed Plaintiff’s property in retaliation for filing this

12   lawsuit, as Plaintiff implies, Plaintiff may file a new action for damages.

13           Based on the foregoing, Plaintiff’s motion for reconsideration (Doc. 52) is denied.

14
     IT IS SO ORDERED.
15

16   Dated: August 10, 2020
                                                  SENIOR DISTRICT JUDGE
17

18

19
20

21

22

23

24

25

26
27

28

                                                        2
